DETAILED ACTION
Claims 1-7 and 12 are presented for examination.
Claims 1, 2, and 4-7 are amended.
Claims 8-11 are canceled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/13/2021 and 09/16/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Response to Arguments
The rejection Applicant's arguments, see Remarks pages 8-14, filed on October 01, 2021, in response to the Non-Final Rejection mailed on June 01, 2021, have been fully considered and are persuasive. The previous rejections have been withdrawn.

Allowable Subject Matter
Claims 1-7 and 12 (renumbered as claims 1-8) are allowed.
The following is an examiner's statement of reason for allowance:
Amended claims 1-7 and 12 are allowable over prior art since the prior art reference(s) taken individually or in combination fail to particularly disclose, fairly suggests, or render obvious the following italic limitations:
In claim 1, “... wherein the second audio coding mode is an Adaptive Multi-Rate Wideband (AMR-WB) mode using a Real-Time Transport Protocol (RTP) format for AMR-WB and the first audio coding mode is an Enhanced Voice Services (EVS) audio coding mode using an AMR-WB interoperable mode of EVS using the RTP format for EVS … if the first initial call offer indicates the usage of the second audio coding mode for the call, intercept the first initial call offer and forward a second initial call offer to the terminating user terminal instead of the first initial call offer, the second initial call offer indicating a usage of the first audio coding mode for the call …” and in combination with other recited limitations in claim 1.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACKIE ZUNIGA ABAD whose telephone number is (571)270-7194. The examiner can normally be reached Monday - Friday, 8:00am - 4:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JACKIE ZUNIGA ABAD/           Primary Examiner, Art Unit 2469